DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 20120220258 A1) in view of Shioe (US 20170217429 A1).
Claim 1. Hatton teaches a vehicle-mounted terminal-based traffic accident judgement method (Fig 4), comprising: 
transmitting an early-warning signal ([0106] At step 108, an emergency notification signal is received from vehicle emergency sensors 110.
[0107] the system may notify occupants of the vehicle, at step 112, that an emergency call to one or more emergency responders 56 or other contacts 58 is going to be made at cellular telephone 50.
); 
judging whether a cancellation warning signal is received from a driver within a first preset time period ([0108] Warning. A safety sensor in this vehicle has detected a vehicle collision. The vehicle safety system will automatically contact emergency responders in 10 seconds. Press your cancel button or say CANCEL if you want to terminate this call. [0109] At step 114, the vehicle occupants are provided with an opportunity to cancel the emergency call using the select/cancel switch 22 or a voice command 
when no cancellation warning signal is received from the driver within the first preset time period, obtaining third-party information ([0110] If the emergency call is not terminated at 114, emergency information is collected at step 118. Emergency information may include vehicle information 116 and occupant information 120.); and further discloses the process of collecting third party information related to the interior of vehicle and indication of severe injury by an algorithm based on the third-party information ([0075] [0160]) and transmitting the information to emergency services ([0113]) but does not specifically disclose judging whether in safe state according to the third-party information; and
transmitting a warning signal to a traffic accident monitoring server when in unsafe state.

However, Shioe teaches the process of judging whether in safe state according to the third-party Information ([0135] However, if a level of a collision to the vehicle 2 is large, the driver may faint or be in panic, for example, because the driver hits the head on a corner in the cabin of the vehicle 2 due to the collision or because the driver is squeezed by a deployed airbag. [0144] On the other hand, in a case where the image processor 31b determines that the driver is faint or is in panic (Yes in the step S33), an automatic vehicle stopper 31h sends a vehicle stop signal SS to instruct the vehicle 2 to stop immediately, to a running control ECU 10 (a step S34).)

, and transmitting a warning signal to a traffic accident monitoring server when in unsafe state

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the
effective filing date of invention to use the process of judging whether in safe state according to the
third-party information and transmitting a warning signal to a traffic accident monitoring server when in
unsafe state as taught by Shioe within the system of Hatton for the purpose of enhancing the system to
detect the severity of injury of the driver in an unresponsive state and provide data related to the driver in addition to other data collected for transmission.

Claim 2. Hatton and Shioe teach the method according to claim 1, wherein the obtaining third-party information and judging whether in safe state according to the third-party information, includes: receiving vehicle malfunction information of a vehicle transmitted by a vehicle-mounted automatic diagnosis device; and judging whether the vehicle is in safe state according to the vehicle malfunction information (Hatton [0075] [0160]).

Claim 3. Hatton and Shioe teach the method according to claim 2, wherein after judging whether the vehicle is in safe state according to the vehicle malfunction information, the obtaining third-party information and judging whether in safe state according to the third-party information, further includes: 
when the vehicle is in safe state, obtaining face information of the driver; judging whether the driver is in safe state according to the face information of the driver (Shioe [0043] The cabin 

Claim 4. Hatton and Shioe teach the method according to claim 1, wherein before the transmitting an early-warning signal, the method further includes: obtaining a current acceleration value of a vehicle; judging whether the current acceleration value of the vehicle is greater than a preset acceleration value; when the current acceleration value of the vehicle is greater than the preset acceleration value, issuing an alarm and transmitting the early-warning signal (Shioe [0071] [0090]).

Claim 8. Hatton and Shioe teach the method according to claim 1, wherein the transmitting a warning signal to a traffic accident monitoring server, includes:
transmitting accident information and emergency contact information to the traffic accident monitoring server; wherein the accident information includes accident position information, vehicle speed at the time of the accident, acceleration value at the time of the accident, time of the accident and safety status of driver (Hatton [0075] [0160] Shioe [0074]).


a third-party information obtaining device [0075] emergency condition sensors 28);
a communication device ([0076] transceiver 38); and
a control device (data processor 16);
wherein the communication device and the third-party information obtaining device are coupled with the control device, respectively (See Fig 1, [0072] Location, velocity and/or direction information calculated at the global positioning signal receiver/processor 14 may be communicated across vehicle network 12, and/or directly to data processor 16 via link 18);
the communication device is configured to transmit an early-warning signal and receive a cancellation warning signal from a driver ([0109]step 114, the vehicle occupants are provided with an opportunity to cancel the emergency call using the select/cancel switch 22 or a voice command received at microphone 32 and voice synthesizer 28. If a cancellation signal is received, the process stops, and returns to monitoring link status at block 104.);
and further discloses the control device is configured to, when no cancellation warning signal is received from the driver by the communication device within a first preset time period, control the third-party information obtaining device to receive third-party information ([0108] Warning. A safety sensor in this vehicle has detected a vehicle collision. The vehicle safety system will automatically contact emergency responders in 10 seconds. Press your cancel button or say CANCEL if you want to terminate this call. [0110] If the emergency call is not terminated at 114, emergency information is collected at step 118.) and further discloses the process of collecting third party information related to the interior of vehicle and indication of severe 
the communication device is further configured to, when in unsafe state, transmit a warning signal to a traffic accident monitoring server.
However, Shioe teaches the process of judging whether in safe state according to the third-party Information ([0135] However, if a level of a collision to the vehicle 2 is large, the driver may faint or be in panic, for example, because the driver hits the head on a corner in the cabin of the vehicle 2 due to the collision or because the driver is squeezed by a deployed airbag. [0144] On the other hand, in a case where the image processor 31b determines that the driver is faint or is in panic (Yes in the step S33), an automatic vehicle stopper 31h sends a vehicle stop signal SS to instruct the vehicle 2 to stop immediately, to a running control ECU 10 (a step S34).)
, and transmitting a warning signal to a traffic accident monitoring server when in unsafe state
([0145] Once the automatic vehicle stopper 31h sends the vehicle stop signal SS to the running control ECU 10, a sender 31lc makes a report that the collision has occurs and that the driver is faint or is in panic, to the control center la and the authorities, such as a police station and a fire department, (a step S35)).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the
effective filing date of invention to use the process of judging whether in safe state according to the
third-party information and transmitting a warning signal to a traffic accident monitoring server when in
unsafe state as taught by Shioe within the system of Hatton for the purpose of enhancing the system to


Claim 10. Hatton and Shioe teach the vehicle-mounted terminal according to claim 9, wherein the third-party information obtaining device includes: a vehicle information obtaining device coupled with a vehicle-mounted automatic diagnostic device; wherein the vehicle information obtaining device is configured to receive vehicle malfunction information of a vehicle transmitted by the vehicle-mounted automatic diagnosis device; the vehicle information obtaining device is coupled with the control device; the vehicle information obtaining device transmits the vehicle malfunction information to the control device; the control device judges whether the vehicle is in safe state according to the vehicle malfunction information; when the vehicle is in unsafe state, the communication device transmits the warning signal to the traffic accident monitoring server (Hatton [0075] [0160]).

Claim 11. Hatton and Shioe teach the vehicle-mounted terminal according to claim 10, wherein the third-party information obtaining device further includes: a camera device configured to obtain face information of the driver; wherein the camera device is coupled with the control device; the camera device transmits the face information of the driver to the control device; the control device judges whether the driver is in safe state according to the face information of the driver; when the driver is in unsafe state, the communication device transmits the warning signal to the traffic accident monitoring server (Shioe [0043] The cabin camera 5a is provided on a rearview mirror, an inner panel or the like to capture an image of an upper body including a face of the driver, as an object. Once capturing the image of the face of the driver, the cabin camera 5a sends the image as cabin image data GP to the vehicle control [0096] Once the image 

Claim 12. Hatton and Shioe teach the vehicle-mounted terminal according to claim 9, further comprising: an acceleration obtaining device coupled with the control device and configured to obtain a current acceleration value of a vehicle; an alarm device coupled with the control device and configured to issue an alarm; wherein the acceleration obtaining device transmits the current acceleration value of the vehicle to the control device; the control device compares the current acceleration value of the vehicle with a preset acceleration value; when the current acceleration value of the vehicle is greater than the preset acceleration value, the control device controls the alarm device to issue an alarm, and controls the communication device to transmit the early-warning signal to the traffic accident monitoring server (Shioe [0071] [0090]).

Claim 14. Hatton and Shioe teach the vehicle-mounted terminal according to claim 12, further comprising: a cancellation alarm device coupled with the control device and configured to receive the cancellation warning signal and transmit the cancellation warning signal to the control device; the control device cancels the warning signal according to the cancellation warning signal (Hatton ([0109]step 114, the vehicle occupants are provided with an opportunity to cancel the emergency call using the select/cancel switch 22).

Claim 16. Hatton and Shioe teach the vehicle-mounted terminal according to claim 9, wherein the vehicle-mounted terminal is a driving recorder (Hatton [0174] e.g. data stored).
Claim 17. Hatton teaches a traffic accident judgement system (Fig 1) comprising:
a vehicle-mounted terminal (Fig 1 [0070] Block 10 generally comprises vehicle sub-systems);
a traffic accident monitoring server coupled with the vehicle-mounted terminal ([0084] web server 60);
a vehicle-mounted automatic diagnosis device coupled with the vehicle-mounted terminal
([0104] FIG. 4 illustrates an example algorithm for implementing one or more illustrative embodiments.);
wherein the vehicle-mounted terminal includes: a third-party information obtaining device, a communication device and a control device ([0106] At step 108, an emergency notification signal is received from vehicle emergency sensors 110.); 
the communication device and the third- party information obtaining device are coupled with the control device, respectively ([0072] link 18);
the communication device is configured to transmit an early-warning signal and receive a cancellation warning signal from a driver ([0109] At step 114, the vehicle occupants are provided with an opportunity to cancel the emergency call using the select/cancel switch 22 or a voice command received at microphone 32 and voice synthesizer 28. If a cancellation signal is received, the process stops, and returns to monitoring link status at block 104.);
the control device is configured to, when no cancellation warning signal is received from the driver by the communication device within a first preset time period ([0107]-[0108] The vehicle 
 judge whether in safe state according to the third-party information; the communication device is further configured to, when in unsafe state, transmit a warning signal to the traffic accident monitoring server.
However, Shioe teaches the process of judging whether in safe state according to the third-party Information ([0135] However, if a level of a collision to the vehicle 2 is large, the driver may faint or be in panic, for example, because the driver hits the head on a corner in the cabin of the vehicle 2 due to the collision or because the driver is squeezed by a deployed airbag. [0144] On the other hand, in a case where the image processor 31b determines that the driver is faint or is in panic (Yes in the step S33), an automatic vehicle stopper 31h sends a vehicle stop signal SS to instruct the vehicle 2 to stop immediately, to a running control ECU 10 (a step S34).)
, and transmitting a warning signal to a traffic accident monitoring server when in unsafe state
([0145] Once the automatic vehicle stopper 31h sends the vehicle stop signal SS to the running control ECU 10, a sender 31lc makes a report 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the
effective filing date of invention to use the process of judging whether in safe state according to the
third-party information and transmitting a warning signal to a traffic accident monitoring server when in
unsafe state as taught by Shioe within the system of Hatton for the purpose of enhancing the system to
detect the severity of injury of the driver in an unresponsive state and provide data related to the driver in addition to other data collected for transmission.

Claim 18. Hatton and Shioe teach the system according to claim 17, wherein the vehicle-mounted terminal is a driving recorder (Hatton [0174] e.g. data stored).

Claim 19. Hatton and Shioe teach a computer device, comprising:
a memory (Hatton [0086] the processor is connected to both temporary 73 and permanent storage 74); and one or more processors);
wherein the memory is coupled with the processor, and the processor is configured to execute program instructions stored in the memory; the program instructions are executed to implement the method according to claim 1 (Hatton [0047] In yet another illustrative embodiment, a computer readable storage medium, stores instructions that, when implemented by a vehicle associated computing system (VACS), cause the VACS to perform the method including monitoring for an emergency event.).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton, Shioe and
further in view of Vij (US 20170140293 A1).
Claim 5. Hatton and Shioe teach the method according to claim 4, wherein before the obtaining a current acceleration value of a vehicle, the method further includes: obtaining current position information of the vehicle (Hatton [0072] GPS); transmitting the current position information of the vehicle to the traffic accident monitoring server ([0110] Vehicle information 116 may include latitude, longitude, direction, last velocity, etc. from GPS receiver/processor 14,); and further discloses the process of obtaining an acceleration value (Shioe [0071] [0090) but does not specifically disclose
receiving traffic information transmitted by the traffic accident monitoring server, and determining an acceleration fluctuation value according to the traffic information;
obtaining a current speed of the vehicle, and determining an acceleration threshold value according to the current speed of the vehicle;
obtaining the preset acceleration value according to the acceleration fluctuation value and the acceleration threshold value.
However, Vij teaches obtaining a current acceleration value of a vehicle, the method further
includes: obtaining current position information of the vehicle; transmitting the current position
information of the vehicle to the traffic accident monitoring server; receiving traffic information
transmitted by the traffic accident monitoring server, and determining an acceleration fluctuation value
according to the traffic information; obtaining a current speed of the vehicle, and determining an acceleration threshold value according to the current speed of the vehicle; obtaining the preset
acceleration value according to the acceleration fluctuation value and the acceleration threshold value.
([0107]-[0109] [0127]-[0138]).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention

position information of the vehicle to the traffic accident monitoring server; receiving traffic information
transmitted by the traffic accident monitoring server, and determining an acceleration fluctuation value
according to the traffic information; obtaining a current speed of the vehicle, and determining an
acceleration threshold value according to the current speed of the vehicle; obtaining the preset
acceleration value according to the acceleration fluctuation value and the acceleration threshold value
as taught by Vij within the system of Watkins, et. a/. for the purpose of enhancing the system to provide
an optimal driving speed for the vehicle based on numerous factors.

Claim 13. Dependent claim 13 includes features consistent with those discussed above for rejected dependent claim 5. Therefore, dependent claim 13 is rejected over the cited reference for consistent reasons.


Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins, Shioe
and Brockway (US 20060011399 A1).
Claim 6. Hatton and Shioe teach the method according to claim 3, and further disclose the
process of capturing a face before and while driving (Shioe [0150]) but does not specifically disclose wherein the judging whether the driver is in safe state according to the face information of the driver, includes: judging whether face information of the driver is obtained within a second preset time period;
when the face information of the driver is obtained within the second preset time period, judging whether the face information of the driver is identical to preset driver face information.

([0053] As shown in FIG. 5, the operation starts by detecting the initiation of operation of the vehicle by a driver (step 510). Baseline images of the driver facial features are then obtained using an image pickup device (step 520). A determination is then made as to whether a facial expression recognition event has occurred (step 530). This may be, for example, the detection of a driver parameter or vehicle operation parameter that is indicative of a potential problem with the driver or vehicle, may be simply a predetermined elapsed period of time since a last facial expression recognition event occurred, or the like. [0054] If a facial expression recognition event has not occurred, then the operation terminates. If a facial expression recognition event has occurred, then current images of the driver are obtained and compared to the baseline images to generate facial element differences (step 540). A driver state/emergency situation is determined based on the facial element differences (step 550) and a determination is made as to whether the driver is in a coherent state (step 560).).

Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of judging whether face information of the driver is obtained within a second preset time period; when the face information of the driver is obtained within the second preset time period, judging whether the face information of the driver is identical to preset driver face information as 

Claim 7. Hatton, Shioe and Brockway teach the method according to claim 6. Although the prior art may not specifically disclose wherein the first preset time period is 5 minutes, and the second
preset time period is 1 minute, however Brockway teaches the process of using a predetermined
elapsed period of time [0053]. Thus, one ordinarily skilled in the art would have found obvious to utilize
the first preset time period as 5 minutes, and the second preset time period as 1 minute for the purpose
of using a specific time frame for optimization and saving storage space.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hatton, Shioe and further
in view of Mondragon (US 20130063340 A1).
Claim 15. Hatton and Shioe teach the vehicle-mounted terminal according to claim 11, and further disclose the use of a camera to detect images within the vehicle and transmit the images but does not specifically disclose wherein the camera device includes:
a rotator connected with the control device;
a camera component fixedly connected to the rotator;
wherein the control device transmits a rotation signal to the rotator; the rotator rotates according to the rotation signal to adjust position of the camera component until the camera component captures face information of the driver; the camera component transmits the face information of the driver to the control device; the control device detects the face information of the driver.
However, Mondragon teaches the rotator and camera to adjust position of the camera component until the camera component captures face information of the driver; the camera component preset time period is 1 minute, however Brockway teaches the process of using a predetermined elapsed period of 
information of the driver
([0065] FIG. 3 is a flowchart of operations and methods that the SVDU 100 may perform to steer the camera 102 toward a user's face. The processor 200 can be configured to process the video signal from the camera 102 to detect (block 300) a location of the user's face (e.g., or user's eyes) relative to the camera 102, and to control (block 302) the camera angle actuator 220 to rotate the camera 102 toward the user's face and, more particularly, toward the user's eyes.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention
to use the rotator and camera to adjust position of the camera component until the camera component
captures face information of the driver; the camera component transmits the face information of the
driver to the control device; the control device detects the face information of the driver as taught by
Mondragon within the system of Watkins for the purpose of enhancing the system to continue the focus
on the driver while the driver is moving in order effectively monitor the behavior of the driver.

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.
For claims 1, 9 and 17, Applicant states that the prior art fails to teach the general limitation,
“judging whether a cancellation warning signal is received from a driver within a first
preset time period;


time period, obtaining third-party information”.

The Examiner disagrees as the newly found prior art of Hatton teaches this limitation in the broadest interpretation allowed. The prior art of Shioe provides the obvious improvement for judging whether in safe state according to the third-party information; transmitting a warning signal to a traffic accident monitoring server when in unsafe state.
Further, when viewing in light of Applicant’s specification, Par [0052] details the process of detecting a person’s face and determines whether it is in a safe state.
Hatton teaches the use of interior sensors such as a dash impact sensor and/or panic button ([0075]) and logic to determine the severe injury of the driver ([0160]), and the detection of an early warning. Shioe details an improved use of a sensor (i.e. camera) within the interior vehicle to detect whether there is a safe or unsafe state of the driver. Therefore, the prior art of Hatton and Shioe teach an obvious improvement of the claimed invention.
Claims 9 and 17 are rejected for the same consistent reasons.
Hence, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689